         Case 1:17-cr-00198-NONE-SKO Document 629 Filed 03/29/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00198-016
12                                Plaintiff,             STIPULATION AND ORDER REGARDNG
                                                         STATUS CONFERENCE
13                           v.
                                                         DATE: March 31, 2021
14   JESUS MELGAREJO,                                    TIME: 2:00 P.M.
                                                         COURT: Hon. Sheila K. Oberto
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on March 31, 2021.

21          2.     By this stipulation, initiated by the defense, the parties stipulate that the status conference

22 may be continued to April 7, 2021, to allow time for defense review of the discovery, investigation, and

23 settlement discussions.

24          IT IS SO STIPULATED.

25 ///

26 ///
27 ///

28 ///

                                                          1
30
        Case 1:17-cr-00198-NONE-SKO Document 629 Filed 03/29/21 Page 2 of 3


 1   Dated: March 29, 2021                     PHILLIP A. TALBERT
                                               Acting United States Attorney
 2

 3                                             /s/ ANTONIO J. PATACA
                                               ANTONIO J. PATACA
 4                                             Assistant United States Attorney
 5

 6   Dated: March 29, 2021                     /s/ JOHN MEYER
                                               JOHN MEYER
 7
                                               Counsel for Defendant
 8                                             JESUS MELGAREJO

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           2
30
          Case 1:17-cr-00198-NONE-SKO Document 629 Filed 03/29/21 Page 3 of 3

                                          FINDINGS AND ORDER
 1
            Based upon the stipulation and representations of the parties, the Court orders the status
 2
     conference be continued until April 7, 2021, at 2:00 pm before the Duty Magistrate Judge.
 3

 4 IT IS SO ORDERED.

 5

 6
        Dated:    March 29, 2021                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         3
30
